DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 and 24-25 are pending
This communication is in response to the communication filed 12/23/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods of documenting a medical condition of a patient. Specifically, the claims recites receiving evaluated patient information and transmitting patient information, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas because in this case, the claims involve a series of steps for collecting and evaluating patient information and then transmitting the collected and evaluated information. See MPEP 2106.04. Here the claims recite concepts relating to tracking or organizing information, because the claims involve collecting, analyzing, and outputting data. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, 
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves data processing. The additional elements do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to input and output patient data instead of treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the computer elements function to collect and send data.
“[A] combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made.” Diehr, 450 U.S. at 188. For example, the claims in BASCOM v. AT&T involved an inventive distribution of function between a local computer and a server. See 827 F.3d 1341, 1350-1351 (Fed. Cir. 2016). The Federal Circuit noted that the inventive concept described and claimed in the patent was for the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. Id. at 1350. Here, there is no inventive concept in the recited combination of steps or any specific arrangement of computing components. The claims are directed to documenting a patient medical condition and not a specific configuration of the computing device and electronic tag. In the claimed arrangement, the computer simply functions to perform data inputting and processing and uses the data for output. 
“What is needed is an inventive concept in the non-abstract application realm.” SAP Am., Inc. v. InvestPic, 839 F.3d 1161, 1168 (Fed. Cir. 2016). A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Here, the limitations of the organization of human activity itself do not make the claims less abstract. None of the limitations provide an inventive concept in the non-abstract application realm, and the claims are simply an abstract-idea-based solution implemented with generic technical components in a conventional way. See BASCOM at 1351.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. The dependent claims further recite a head-mounted display, a smartphone, and a smart watch. These limitations are incorporated into the computing device recited above, because the specification states examples of a computing device may include a head-mounted display, a smartphone, or a smart watch (par. 11). The claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe collecting and evaluating (claims 5-6, 9) patient information and then transmitting the collected and evaluated information (claims 7-8, 10-11). The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of documenting a patient medical condition. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cork et al. US2017/0039423 in view of Ortiz et al. US2016/0210429.
As per claim 1, Cork teaches 
a method of documenting a medical condition of a patient with a medical system, comprising the steps of: (Cork par. 122 teaches receiving patient data to populate a patient record) 
receiving as an input, in a personal computing device, patient information resulting from an evaluation of the patient by a medical provider; and (Cork par. 56, 122 teaches receiving patient data to populate a patient record, and head, eye, and voice gestures may be used to interact with medical records in other ways, for example, to view, edit, approve, store, save, update, file, select) 
an electronic tag device worn by the patient (Cork par. 52, 54 teaches a head-mounted display may receive patient information, here an electronic tag may be a head-mounted display according to the specification par. 14, tags are described as patient worn devices with processors, memories, batteries, and displays).
Cork fig. 2 teaches data transfer between various computing devices, but for purposes of compact prosecution, Cork may not specifically teach two different devices as taught by Ortiz, transmitting the patient information from the personal computing device to an electronic tag device worn by the patient (Ortiz par. 48 teaches a computer may communicate data with a wearable commuting device)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Cork to transmit patient information to patient worn electronic tag devices as taught by Ortiz with the motivation to attain constant interaction between the portable, wearable computer and its user and to achieve and maintain data currency and consistency (Ortiz par. 4-6). Moreover, wearable devices may monitor and track many patient activities and assist with treating medical conditions.
As per claim 2, Cork and Ortiz teach all the limitations of claim 1 and further teach wherein the personal computing device comprises a head-mounted display (HMD) (Cork par. 56 teaches a head-mounted display used to interact with medical records).
As per claim 3, Cork and Ortiz teach all the limitations of claim 1 and further teach wherein the personal computing device comprises a smartphone (Cork par. 19, 89 teaches a smartphone as a computing device).
As per claim 4, Cork and Ortiz teach all the limitations of claim 1 and further teach wherein the personal computing device comprises a smart watch (Ortiz par. 4 teaches wearable computing devices may be smart watches).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Cork to use smart watches as computing devices as taught by Ortiz with the motivation to provide the functionality of smartphones and tablet, but in a smaller user interface wearable on a user's wrist (Ortiz par. 4).
In the substitution of using a computing device, it is well within the capabilities of one of ordinary skill in the art to use a smart watch. Moreover, smart watches and other wearable devices may monitor and track many patient activities and assist with treating medical conditions.
As per claim 5, Cork and Ortiz teach all the limitations of claim 1 and further teach wherein the receiving as an input step comprises receiving a verbal input of the patient information into the personal computing device from the medical provider (Cork par. 56 teaches head, eye, and voice gestures may be used to interact with medical records in other ways, for example, to view, edit, approve, store, save, update, file, select).
As per claim 6, Cork and Ortiz teach all the limitations of claim 2 and further teach wherein t receiving as an input step comprises receiving a hand gesture input of the patient information into the personal computing device from the medical provider
As per claim 7, Cork and Ortiz teach all the limitations of claim 2 and further teach displaying a menu-based treatment checklist on the personal computing device (Cork fig. 5-6, par. 56 teaches displaying lists of medical records, folders, prescriptions, and a procedure database).
As per claim 8, Cork and Ortiz teach all the limitations of claim 1 and further teach displaying a menu based treatment checklist on the electronic tag (Cork fig. 5, par. 36, 54 teaches instructions may be displayed or heard by a user, here a list of prescriptions to take may be a treatment checklist).
As per claim 9, Cork and Ortiz teach all the limitations of claim 2 and further teach wherein the receiving as an input step comprises tracking an eye gaze of the medical provider with the personal computing device (Cork par. 56 teaches head, eye, and voice gestures may be used to interact with medical records in other ways, for example, to view, edit, approve, store, save, update, file, select).
As per claim 10, Cork and Ortiz teach all the limitations of claim 1 and further teach displaying the patient information on the electronic tag (Cork fig. 9, par. 101 teaches a head-mounted device worn by a patient may indicated when to squeeze hands and with what intensity, these instructions may be in a form of display, vibration, spoken command, or other sensory output).
As per claim 11, Cork and Ortiz teach all the limitations of claim 1 and further teach providing treatment guidance with the personal computing device or the electronic tag (Cork par. 36, 105 teaches instructions may be displayed or heard by a user, a head-mounted device worn by a patient may receive commands or instructions).
As per claim 24, Cork and Ortiz teach all the limitations of claim 1 and further teach transmitting the patient information from the electronic tag to an electronic health record system (Ortiz par. 48 teaches a computer may communicate data with a wearable commuting device). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Cork to transmit patient information from patient worn electronic tag devices as taught by Ortiz with the motivation to attain constant interaction between the portable, wearable computer and its user and to achieve and maintain data currency and consistency (Ortiz par. 4-6).
As per claim 25, Cork and Ortiz teach all the limitations of claim 1 and further teach wherein the electronic health record system comprises a hospital electronic health record system (Cork par. 53 teaches a hospital management system includes records of patients).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 12/23/2020 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the claims do not recite an abstract idea and do not recite methods of organizing human activity. Examiner respectfully disagrees.
When analyzing claims to determine if they recite an abstract idea, any portion of the claims reciting any semblance of a mental process or a method of organizing human activity may be used to say that the claims recite an abstract idea; however, the analysis for determining subject-matter eligibility does not stop here. The claims aim to receive and transmit evaluated patient data, which are relating to tracking or organizing patient information, because the claims involve collecting, analyzing, and outputting data. 
Applicant argues that the claims integrate the abstract idea into a practical application because the claims recite systems and methods that allow for a system to receive an input from first responders with patient information which can then be transmitted to an electronic tag device worn by the patient. Examiner respectfully disagrees. 
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves data processing. The additional 
The claims at issue in Enfish v. Microsoft were directed to a particular improvement in the computer’s functionality. 822 F.3d at 1336. If a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an improvement in a computer" because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Here, the specification on pages 31-35 explain how the present invention uses computer elements to perform basic computer functions. Moreover, abstract idea is generally linked to the computer elements to provide the personalized questions and the final possible health risk or ranked health risks.
Applicant argues the withdrawal of the prior art rejections. Applicant states that Cork does not teach that two separate devices are required. Examiner respectfully disagrees. 
Cork fig. 2 teaches data transfer between various computing devices, but for purposes of compact prosecution, Ortiz par. 48 is cited as teaching the two separate devices as a computer may communicate data with a wearable commuting device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/J.M.P./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686